Yesawich, Jr., J. (dissenting).
We respectfully dissent. Examination of the search warrant application in this case makes clear that it was based on the hearsay statements of two informants as well as other information which was susceptible of culpable as well as innocuous interpretation and would not, therefore, constitute probable cause (see, People v Davis, 36 NY2d 280, 282, cert denied 423 US 876; People v Ocasio, 119 AD2d 21, 26).
When hearsay information is used, it must be shown to be from a credible source having first-hand knowledge (People v Griminger, 71 NY2d 635, 639). The individual supplying the information must therefore be reliable and the basis of his knowledge made clear (People v Johnson, 66 NY2d 398, 403). Here, one of the informants was conclusively represented to be "of proven reliability”, yet there was no indication that he had provided accurate information in the past (see, People v Rodriguez, 52 NY2d 483, 489) or had otherwise demonstrated his trustworthiness. The search warrant application was also deficient as to the other informant, who it was asserted had previously produced useful information (see, People v Sharpe, 157 AD2d 808, 809). This hearsay information, which refers to marihuana purchases made at some undisclosed time, months or possibly even years earlier, is exceedingly vague (see, People v Rodriguez, supra, at 491; see also, People v Bigelow, 66 NY2d 417, 424; People v Elwell, 50 NY2d 231, 239); not only are factual details of these alleged purchases completely lacking, but the purchases are not closely enough related in time to when the warrant was issued to support a finding of probable cause (see, People v Padilla, 132 AD2d 578). And, the warrant application was further undermined by one of the confidential informant’s admission that, although he had apparently attempted to do so, he had been unable, again for some undisclosed period of time, to persuade defendant to sell him marihuana.
*357While the remaining evidence provided to the court issuing the warrant does not suffer from any infirmity, it does not reach the quantum of probable cause necessary to sustain a search warrant; consequently, we believe suppression is required. That defendant used seemingly large amounts of water and electricity in his commercial building, insulated doors and windows, told a neighbor to mind his own business, and carried packages in and out of the warehouse does not make it more probable than not that defendant was cultivating a marihuana farm (compare, People v Mosiurchak, 157 AD2d 1023-1025, Iv denied 75 NY2d 968). As previously observed, these activities were "innocuous and as consistent with innocence as with criminal activity” (People v Hansen, 38 NY2d 17, 20). To the extent that the majority appears to rely upon a "totality of circumstances” approach (see, Illinois v Gates, 462 US 213) to sustain the warrant, we note that this standard was categorically rejected in People v Griminger (71 NY2d 635, 639, supra). In sum, the motion to suppress was properly granted.
Mikoll, J. P., and Levine, J., concur with Mercure, J.; Yesawich, Jr., and Crew III, JJ., dissent in an opinion by Yesawich, Jr., J.
Ordered that the order is reversed, on the law and the facts, motion denied and matter remitted to the County Court of Albany County for further proceedings not inconsistent with this court’s decision.